ITEMID: 001-61935
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF ZHBANOV v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 9. The applicant was born in 1950 and lives in Kiev, Ukraine.
10. On 16 February 1994 the applicant, who was then residing in Bulgaria, was questioned as a suspect in the embezzlement of 20,000 Bulgarian levs (BGL) from a cooperative farm in liquidation whose legal counsel he had been.
11. On 30 March 1994 criminal proceedings were opened against the applicant.
12. On 27 July 1994 he was questioned.
13. On 29 July 1994 a graphological expert report was drawn up.
14. On 12 December 1994 the applicant was charged with embezzlement, falsification of official documents and false accusation of another. He was ordered to post bail in the amount of BGL 2,000. Under the then applicable provisions of the Code of Criminal Procedure (“the CCP”), an accused on bail could leave the country only with the prosecutor’s or the court’s permission.
15. On 23 February 1995 the applicant’s apartment was attached by order of the investigator in charge of the case, apparently as a security for an impending civil claim by the victim of the offences alleged against the applicant. On the same date the applicant was allowed to consult the case file and was questioned.
16. On 15 March 1995 the applicant was detained. He was released on 21 March 1995.
17. On 15 March 1995 a technical expert report was drawn up.
18. On 27 March 1995 the applicant was questioned.
19. On 30 March 1995 another expert report was drawn up.
20. On 4 April 1995 the applicant was questioned.
21. On 5 April 1995 the investigator completed his work on the case and recommended that the applicant be indicted.
22. On 4 May 1995 the applicant was questioned.
23. On 2 June 1995 a prosecutor of the Popovo District Prosecutor’s Office presented the applicant with amended charges and questioned him.
24. By a decree of 28 March 1996 the Popovo District Prosecutor’s Office, finding that the applicant had not obstructed the criminal proceedings and that there was no danger of him absconding, allowed him to leave Bulgaria for one and a half months to visit his parents in Kiev, Ukraine.
25. The prohibition against the applicant leaving the country without prior permission by the prosecutor or the court was in force at least until 1 January 2000, when the CCP was amended.
26. On 12 September 2001 a prosecutor of the Popovo District Prosecutor’s Office presented all materials in the case file to the applicant.
27. On 14 September 2001 the Popovo District Prosecutor’s Office, noting that the relevant limitation period had expired, decided to drop the charges of falsification of official documents. On the same date it indicted the applicant for having embezzled BGL 20,000 and having falsely accused another of a serious offence.
28. On 15 December 2001 the applicant left Bulgaria and went to Ukraine, where he has resided ever since.
29. The first hearing in the applicant’s case, listed by the Popovo District Court for 17 December 2001, was adjourned because the applicant and several witnesses, despite being duly summoned, were absent.
30. A hearing fixed for 8 April 2002 was also adjourned because the applicant was not present.
31. A hearing listed for 3 June 2002 was likewise adjourned because of the applicant’s absence.
32. At the time of the latest relevant information from the parties (June 2002) the proceedings were still pending before the Popovo District Court.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
